Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Cetnar although teaches a spring with a first leg and a second leg, wherein the first leg includes a first segment that extends through an aperture defined by a worm gear, and a second segment contacting a face of the worm, Cetnar does not teach the amended limitations of claims 1 and 10 wherein the second segment extends from the first segment to a distal end of the first leg. In Cetnar, the second segment extends from the first segment to the main body of the spring, not the distal end of the first leg, at most it can be interpreted as extending from the first segment, of the first leg, to the distal end of the second leg.  Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675